At a Court of Vice Admiralty held at Newport on Saturday the 11th Aug4 1744, in Order to take the Preparatory Examination.
Before the HonWe Leon4 Lockman Esq4 Judge
M1' Peter Marshall first Leiu4 of the Sloop the Phenix whereof Wm Bennetland is Master. On Oath in Court gave Answers to these Questions
Ques* 1st When and Where and by whom was the Schooner taken brought into this Port by you as Prize
Ansr On or about the 27th day of July last in the Latt: 44 N: Long. 54. by Cap4 Wm Bennetland in the sloop Phenix
Ques* How many Persons were there on board the s4 Schooner at the time of Capture and of what Nation were they
Ansr Eleven all french
Ques* Are the Papers now Produced in Court all that were found on board at the time of Capture without any fraud Subduction Addition or Embezelment
Ansr They are all that I know off.
Peter Marshall
Wm Strengthfield was Sworn french Interpreter
Auger Lauga late Master of the Schooner the Magdalene bro4 into this Port by Leiu4 Marshall as afores4 on Oath in Court gave Answers to these Quest”3
Ques* i3t When and where and how and by whom were you taken in the Schooner Magdalene and how long have you known her declare all that you know.
Ansr on the 7th day of Aug4 N. S. to the Southward of Cape Briton about 40 Leagues, by Cap4 Bennetland without making any resistance and have known her about A year
■ Q* Where was you bound.
Anr to S4 Pierre at Martinico
Ques* 24 To whom did the Schooner belong ever since you knew her
Ansr To Mess43 Lariviere Mervin and Joseph Closel all Subjects of the french King one an Inhabitant of S4 Malo the Other of Martinico
*285Quest What does her Cargo Consist of now on board and to whom does it belong
Ansr Salt fish A Barr1 Salmon. Plank and Seven anchors train oyl. which all belonged to the Owners of sa Schooner.
Auger Lauga
Phelix Ducamp A Mariner on board sa Vessel on Oath in Court gave Ansra to these Questns
Quest ist How long have you known the Schooner bro* into this Port by Lieu* Marshall as Prize
Ansr Six Months . .
Quest 2a by whom were you ship’d and'where
Ansr by Cap* Auger Lauga at Martinique
Ques* Who are the Owners of sd Schooner and Cargo
Ansr All belongs' to Mess*3 Lariviere and Mr Closel Subjects of the french King. One an Inhabitant of S* Malo the Other of Martinico
his
Phelix X Ducamp Mark
At A Court of Vice Admiralty held at Newport on Saturday the ii*b Aug* 1744 at 5 o Clock P. M.
Before the HonbIe Leo: Lockman Esqr Judge
The Libel Monition and Preparatory Exam11 were read.
Auger Lauga late Master of the Schooner Magdalene Preferr’d a Petition to the Judge
It Plainly Appears to me by the Preparatory Examinations and the Papers and Evidence in Court that the Schooner Magdalene with her Appurtenances and Cargo are the Property of the Subjects of the french King Enemys to our Sovreign Lord the King and therefore I condemn the same as lawfull Prize to the Captors and Owners to be divided as they among themselves have agreed and what goods cannot be divided to be sold by Mr William Mumford Marshall of this Court the Captors Paying Cost as the Law directs
Aug* 11th 1744 Leonard Lockman